Order entered November 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01649-CR
                                       No. 05-12-01651-CR

                           RODNEY DEON SAMPSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-53201-K, F11-53164-K

                                            ORDER
       The Court REINSTATES the appeals.
       The reporter’s record was originally due in this Court on January 26, 2013. This Court
has issued three different orders abating the appeal for findings regarding why the record has not
been filed. On April 26, 2013, court reporter Yolanda Atkins requested an extension of time to
file the reporter’s record, but she did not tender the reporter’s record with the extension request.
Moreover, in the extension request, Ms. Akins requested thirty days to file the record; however,
to date, Ms. Atkins has not tendered the record to this Court. In the extension request, Ms.
Aktins indicated court reporter Karren Jones recorded a portion of the record. On October 18,
2013, Ms. Jones filed the reporter’s record of the November 27, 2012 sentencing hearing.
       This Court does not approve of the trial court’s failure to comply with its orders.
Nevertheless, based on the information the Court does have regarding the record, we VACATE
the October 8, 2013 order to the extent it requires findings. This is now the order of the court.
           We ORDER court reporter Yolanda Atkins to file, by DECEMBER 16, 2013 the
reporter’s record for these appeals. We further ORDER that Yolanda Atkins not sit as a court
reporter until the complete record, including all exhibits admitted into evidence, is filed in these
appeals.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to:
(1) the Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Yolanda
Atkins, yolandatkins@hotmail.com; the Dallas County Auditor’s Office; and to counsel for all
parties.

                                                     /s/     LANA MYERS
                                                             JUSTICE